PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/241,014
Filing Date: 7 Jan 2019
Appellant(s): 3M INNOVATIVE PROPERTIES COMPANY



__________________
Clifton F. Richardson (Reg. No. 62192)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/17/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellants arguments are centered on the Product-by-Process limitation “at least the first metallic layer and the first polymer layer comprising etched patterns” set forth in claim 1.  The MPEP states at § 2113 that, “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) … Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).”  The determination of what structure is implied by the claimed Product-by-Process limitation is central to the interpretation of this claim.
Giving this limitation the broadest reasonable interpretation merely requires that the structure have patterns that could be made by etching.  The term “etch” is defined by the Merriam Webster Dictionary as “to produce (something, such as a pattern or design) on a hard material by eating into the material's surface (as by acid or laser beam),” at https://www.merriam-webster.com/dictionary/etch, accessed on 6/23/2022.  The features of Bulovic, a series of ridges (see Figure 6A, 630), could clearly be so formed by “eating into the material’s surface”.  For this reason, the Examiner made (and maintains) the present rejection over Bulovic.  
Returning to the MPEP § 2113, we find that, “"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)”.
The Appellant has posited that an “etched pattern” has different signatures than non-etched patterns, and points to Palaniswamy (US 2013/0207031) at paragraphs [0013] and [0046] as evidence of an “etched pattern” having sloped sidewalls.  Palaniswamy is directed to a specific etch chemistry of “alkali metal salts, glycine, and optionally, ethylene diamine,” (Palaniswamy, [0013]).  The evidence provided by Palaniswamy at paragraph [0046] is even more specific, reciting particular temperatures and conditions.  The evidence provided by Palaniswamy is incommensurate in scope with the claim, which is directed to an “etched pattern”.  The claim is directed to a pattern made by any etching process, not the specific chemical etch of Palaniswamy.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, the Appellant has not provided sufficient evidence to ascribe the structure of sloped sidewalls to the claimed product-by-process.
Furthermore, the Appellant has not addressed any structural implications of the method of Bulovic.  The burden on the Appellant is not merely to show that the product-by-process limitation implies structure, but rather to show “an nonobvious difference between the claimed product and the prior art product”.  Here, the Appellant has not addressed, let alone provided any evidence that the “contact-stamping” (see Bulovic, [0010]) of Bulovic would not result in the same or similar structural “signatures” to those an “etched pattern” as claimed.  The alleged “teaching away” from etching by Bulovic is directed solely at the method of etching, and not at any structural implications thereof.  As cited by the Appellant, Bulovic states, at paragraph [0009], “The disclosed embodiments are advantageous in enabling MEMS fabrication without requiring elevated temperature processing, high pressure, wet chemical or aggressive plasma release etching used in conventional processes.”  It is the purpose of Bulovic to enable the fabrication of a structure that is conventionally formed by etching by a different method.  This only serves to underscore the similarities of the results of the claimed product-by-process limitation and the teachings of Bulovic.  Bulovic does not teach away from any structural features implied by etching.
The Appellant has failed to create a sufficient nexus between the claimed product-by-process limitation, the structural features allegedly implied by that limitation, and the methods disclosed by the prior art to establish an nonobvious difference between the claimed product and the prior art product.  For this reason, the rejection should be upheld.
Concerning In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979), the term “etched” is capable of construction as a structural limitation.  But it still must be adjudicated what that implied structure is and if the prior art method results in that same implied structure.  Merely using one of the terms listed in Garnero is insufficient to require that the prior art must be made by that same method in order to be applicable.  
For at least these reasons, it has been shown that the instant claim 1, including the claimed limitation of, “at least the first metallic layer and the first polymer layer comprising etched patterns,” has been properly treated as a Product-by-Process claim and a prima facie case of anticipation or obviousness has been made, as set forth in the Final Rejection of 10/20/2021.  The Appellant has attempted to establish an nonobvious difference between the claimed product and the prior art product.  However, the arguments and evidence are clearly insufficient to overcome the rejection.  The Appellant’s evidence to support a finding that the process of the claim results in the asserted “signatures” is incommensurate in scope with the claim language.  The Appellant has also not provided any analysis of the method of Bulovic to indicate that this method would not result in these “signatures”. 
All other claims are not argued separately in the Brief of 3/17/2022 and thus all the rejections of these claims are similarly proper to those of claim 1.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAJ R GUPTA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        
Conferees:

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.